Name: Regulation (EEC) No 951/71 of the Commission of 7 May 1971 amending Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 251 No L 103/10 Official Journal of the European Communities 8.5.71 REGULATION (EEC) No 951/71 OF THE COMMISSION of 7 May 1971 amending Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products products composed of milk and sugar, the refund fixed in advance shall be adjusted, in respect of the sucrose content, for any alteration in the intervention price for white sugar; Whereas an automatic adjustment has not always proved necessary ; whereas the refund fixed in advance cannot be adjusted unless, pursuant to Article 12 of Council Regulation (EEC) No 766/687 of 18 June 1968 laying down general rules for granting export refunds on sugar, as last amended by Regulation (EEC) No 2488/69,8 a corresponding adjustment is provided for ; whereas the second subparagraph of Article 2 (3 ) of Regulation (EEC) No 1098/69 should therefore be amended; "Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation - of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 17 (4) thereof; Whereas Article 1 of Commission Regulation (EEC) No 1098/683 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products, as last amended by Regulation (EEC) No 1353/694 provides that, when the refund is fixed for skimmed milk powder which has been denatured or processed into compound feeding-stuffs, account shall be taken of the aid granted for these products ; Whereas, in accordance with the second subparagraph of Article 2 (1 ) of Council Regulation (EEC) No 986/68 ® of 15 July 1968 laying down general rules for granting aid for skimmed milk and milk powder for use as feed, as last amended by Regulation (EEC) No 673/716 an amount equal to the aid is to be levied on exports of products listed in Article 1 of Regulation (EEC) No 1098/68 ; whereas the aid must therefore be disregarded in future when the refund is fixed; whereas Article 1 of Regulation (EEC) No 1098/68 serves no further purpose and can be repealed; Whereas the second subparagraph of Article 2 (3 ) of Regulation (EEC) No 1098/68 provides that, for HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1098/68 is hereby repealed. Article 2 The following shall be substituted for the second subparagraph of Article 2 (3 ) of Regulation (EEC) No 1098/68 : 'However, when the refund is fixed in advance, the basic amount shall be that applicable on the day when the application for an export licence1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 143, 1.7.1970, p. 1 . 3 OJ No L 184, 29.7.1968 , p. 10 . 4 OJ No L 174, 16.7.1969, p. 10. 3 OJ No L 169, 18.7.1968, p. 4 . B OJ No L 77, 1.4.1971 , p. 9 . 7 OJ No L 143 , 25.6.1968, p. 6. 8 OJ No L 314, 15.12.1969, p. 12 . 252 Official Journal of the European Communities pursuant to Article 12 of Regulation (EEC) No 766/68.' was lodged. When, in this case, the prices for sugar fixed on the basis of Regulation No 1009/67/EEC are altered during the period between the day when the application for an export licence was lodged and the day on which the goods are exported, the amount of the refund shall be adjusted if an adjustment is provided for Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1971 . For the Commission The President Franco M. MALFATTI